Exhibit Execution Copy AMENDMENT NO. 2 TO CREDIT AGREEMENT THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) is entered into at Columbus, Ohio, as of December , 2009 (the “Effective Date”), among M/I FINANCIAL CORP., an Ohio corporation (the “Borrower”), each Lender from time to time party hereto (collectively, the “Lenders” and individually, a “Lender”), and THE HUNTINGTON NATIONAL BANK, as Administrative Agent (the “Administrative Agent”).This Amendment further amends and modifies a certain Credit Agreement dated as of April 29, 2009 (as amended, supplemented, restated or otherwise modified from time to time, the “Credit Agreement”) by and among the Borrower, the Lenders and the Administrative Agent.All capitalized terms in this Amendment that are not otherwise defined herein shall have the meanings ascribed to such terms in the Credit Agreement. RECITALS: A.As of April 29, 2009, the Borrower, the Lenders and the Administrative Agent executed the Credit Agreement setting forth the terms of certain extensions of credit to the Borrower; and B.As of April 29, 2009, the Borrower executed and delivered to the Administrative Agent, inter alia, a note in the original principal sum of Thirty Million Dollars ($30,000,000) (the “Note”); and C.The Borrower has proposed that it or one of its Affiliates deposit and maintain an amount not less than $10,000,000 with The Huntington National Bank in a specified demand deposit account, and, in connection therewith, the Borrower has requested, during such times as such account contains at least such amount, that the Agent and the Lenders agree to reduce the unused fee under the Credit Agreement.The Borrower has requested that the Administrative Agent and the Lenders amend and modify certain terms and covenants in the Loan Agreement to accomplish the foregoing, and Administrative Agent and the Lenders are willing to do so upon the terms and subject to the conditions contained herein, including without limitation, obtaining the consent of M/I Homes, Inc. NOW, THEREFORE, in consideration of the mutual covenants, agreements and promises contained herein, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound, the parties hereto for themselves and their successors and assigns do hereby agree, represent and warrant as follows: 1.Additional Definition.The definition of “Minimum Compensating
